Citation Nr: 1101219	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-32 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Propriety of the reduction in evaluation of the service-
connected postoperative residuals of the left total knee 
replacement from 100 percent to 30 percent, effective December 1, 
2007.  

2. Entitlement to an increased evaluation for service-connected 
postoperative residuals of the left total knee replacement, 
currently rated as 30 percent disabling.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to October 1945 
and from October 1947 to December 1949.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2007 and June 2008 ratings 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Atlanta, Georgia.  

The Veteran appeared at a Travel Board hearing at the RO before 
the undersigned Acting Veterans Law Judge in July 2010.  A 
transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The issue of a TDIU is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.  




FINDINGS OF FACT

1.  The Veteran was given notice of the proposed reduction in a 
July 2007 letter which was sent to his last address of record; he 
was notified of his right to submit additional evidence and to 
request a predetermination hearing.

2.  A September 2007 rating decision reduced the rating for the 
Veteran's service-connected left total knee replacement from 100 
to 30 percent, effective December 1, 2007.

3.  At the time of the September 2007 rating decision, the 100 
percent rating for the Veteran's service-connected left knee 
total replacement had been in effect for less than five years.

4.  The evidence reflects improvement in the Veteran's service-
connected residuals of left knee total replacement.  

5.  The Veteran's left total knee replacement residuals are not 
shown to be manifested by severe weakness or severe painful 
motion, nor is extension limited to 30 degrees, nor is there 
nonunion of the tibia and fibula with loose motion, requiring a 
brace.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's service-
connected left total knee replacement from 100 to 30 percent, 
effective December 1, 2007, was proper.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344(c), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5260, 5261, 5262 
(2010).

2.  The criteria for a rating in excess of 30 percent for a left 
knee disorder status post total knee replacement from December 1, 
2007, have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5055, 
5256, 5257, 5260, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduction and Evaluation

The procedural framework and safeguards set forth in 38 C.F.R. 
§ 3.105(e) governing rating reductions are required to be 
followed by VA before it issues any final rating reduction.  See 
Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 
38 C.F.R. § 3.105(e), when a reduction in evaluation of a 
service-connected disability is considered warranted, and a 
reduction will result in a decrease of compensation benefits 
being made, a rating proposal of the reduction will be prepared 
setting forth all material facts and reasons, and the beneficiary 
will be notified and furnished detailed reasons therefore and 
given 60 days for presentation of additional evidence to show 
that compensation should be kept at the current level.  If 
additional evidence is not received within that period, a final 
rating action will be taken and rating will be reduced to the 
last day of the month in which a 60 day period from the date of 
notice to the beneficiary of the final rating action expires.  
38 C.F.R. § 3.105(e).

The RO first proposed to reduce the Veteran's rating in a June 
2007 rating decision, which was sent to him in July 2007.  He was 
told the RO was proposing to reduce his disability evaluation for 
the left total knee replacement from 100 to 30 percent, which 
would result in a reduction of combined rating from 100 to 30 
percent.  He was also informed of the evidence considered in 
rendering this decision, as well as his appellate rights, and of 
his right to a pre-adjudication hearing.  Therefore, the Veteran 
was duly afforded more than 60 days for presentation of 
additional evidence to show that compensation should be kept at 
the current level prior to the final September 2007 rating 
reduction, which became effective December 1, 2007.

The Veteran indicated in a June 2008 letter that he did not 
receive the initial proposed reduction, which the RO sent in June 
2007, and the September 2007 rating reduction was the first 
notice he received.  However, the evidence shows that the June 
2007 rating reduction, which was sent to the Veteran on July 5, 
2007, contained the Veteran's then-current address of record, 
which had been used previously in March 2007 to notify the 
Veteran of a VA examination, which he attended.

Thereafter, on July 23, 2007, the RO received notice that the 
Veteran had changed his address.  Therefore, while the Veteran 
now contends that he did not receive the initial notification, 
the evidence shows that the reduction notice was sent to his 
address of record at that time.  The Veteran has not contended 
that the notice was sent after he issued notice of his change of 
address.  Therefore, the RO issued the notice to his address of 
record at that time.

If a veteran relocates or changes his mailing address, it is his 
responsibility to keep VA aware of his whereabouts.  If he does 
not do so, there is no burden on the part of the VA to locate 
him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here, there 
was no burden on the part of the RO to reissue correspondence 
sent at any time prior to the Veteran notifying the RO of his 
change of address.

Furthermore, there is a "presumption of regularity" under which 
it is presumed that government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992) (with respect to procedures at 
the Board); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption to procedures at the RO).  The 
Veteran's assertions alone that he did not receive the rating 
decision are not sufficient to rebut the presumption.

The Board thus finds that the procedural safeguards of 38 C.F.R. 
§ 3.105(e) were met.

The 100 percent evaluation for the left total knee replacement 
was assigned July 13, 2005, in conjunction with the Veteran's 
surgery.  Since the reduction to 30 percent was effective 
December 1, 2007, the rating was in effect for less than five 
years.  Accordingly, the detailed requirements for a rating 
reduction contained in 38 C.F.R. § 3.344(a), (b) are 
inapplicable.  When a rating has been in effect for less than 
five years, examination disclosing improvement will warrant 
reduction in the rating.  38 C.F.R. § 3.344(c).

The Board finds that, under Diagnostic Code 5055, the Veteran's 
rating for the left knee disability was properly reduced after 
one year following his total knee replacement.  In this case, the 
Veteran was in receipt of the 100 percent rating for his left 
knee disability in excess of one year due to a delay in 
scheduling a VA examination to determine his current level of 
disability.  Examination in March 2007 showed improvement in the 
left knee (as stated in more detail below), and the reduction in 
rating based upon the instructions of Diagnostic Code 5055 and 
the evidence that the Veteran's left knee disability demonstrated 
improvement, was appropriate.

The Board will now address whether an increased rating is 
warranted at any time for the Veteran's status post total left 
knee replacement.

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances, it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5003, applied by reference under Diagnostic Code 
5010, provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).

The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2010).

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment 
of a 10 percent rating when there is slight recurrent subluxation 
or lateral instability; a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg is 
limited to 60 degrees; 10 percent rating where flexion is limited 
to 45 degrees; 20 percent rating where flexion is limited to 30 
degrees; and 30 percent rating where flexion is limited to 15 
degrees.  Diagnostic Code 5261 provides for a zero percent rating 
where extension of the leg is limited to 5 degrees; 10 percent 
rating where extension is limited to 10 degrees; 20 percent 
rating where extension is limited to 15 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 40 percent 
rating where extension is limited to 30 degrees; and a 50 percent 
rating where extension is limited to 45 degrees.

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified that 
for a knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel subsequently held that separate ratings could 
also be provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

DC 5262 (impairment of the tibia and fibula) provides a 40 
percent rating for nonunion of the tibia and fibula with loose 
motion and requiring a brace.  38 C.F.R. § 4.71a, DC 5262.

Prosthetic replacement of a knee joint, for one year following 
implantation of the prosthesis warrants a 100 percent rating.  
With chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation will 
be assigned.  With intermediate degrees of residual weakness, 
pain or limitation of motion, the knee replacement is rated by 
analogy to 38 C.F.R. Part 4, DCs 5256, 5261, or 5262.  38 C.F.R. 
§ 4.71, DC 5055.  The minimum rating assigned will be 30 percent.

Under DC 5256, favorable ankylosis of the knee, ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 percent 
evaluation; ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation; and extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 
5256.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

The Veteran underwent a left total knee replacement on July 13, 
2005.  By regulation, a 100 percent disability evaluation is to 
remain in effect for one year following the implantation.  

The Board notes that the Veteran was not scheduled for a VA 
examination for re-evaluation until March 2007.  At the time of 
the examination, the Veteran was noted to have a normal posture 
and gait without assistive devices.  He reported that the 
surgical results were very good.  He had no pain.  The Veteran 
stated that he would become tired after walking five to ten 
minutes but did not feel impaired by the knee.  His activities of 
daily living were not impaired.  The Veteran was noted to be 
retired from work.  He had to take stairs slowly but could do so.  
He could not stand up from kneeling due to a lack of extension 
strength.  

Physical examination revealed a nine inch normal color, thin, 
flat, nontender scar across the anterior aspect of the joint.  
There was no redness, swelling, or deformity.  The joint was 
stable and demonstrated mobility from 0 to 120 degrees without 
pain.  Strength was reduced compared to the normal side and to 
the examiner's perception of normal for his age.  Extension 
strength was reduced to approximately 3/5 and flexion strength to 
approximately 4/5, compared to the opposite side.  X-rays of the 
knee accomplished in August 2006 showed a stable replacement.  
There was no DeLuca criteria, no flare-ups, no medications, and 
no assistive devices.  The Veteran had no pain on range of motion 
or flare-ups, and the joints were not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  It was the examiner's impression that the 
Veteran had a total left knee arthroplasty with very satisfactory 
and functional results.  

In his October 2007 notice of disagreement, the Veteran reported 
that he had limited range of motion in his knee and that he could 
not stand on it for an extended length of time.  He also noted 
that he frequently tripped on that leg for no reason.  The 
Veteran further reported that he could not kneel and that if he 
got down on the floor he had difficulty getting back up.  He 
described his knee as being very weak and indicated that it felt 
like he had an ace bandage on his knee all the time.  

At the time of a November 2007 VA outpatient visit, the Veteran 
complained of an inability to stand on his knee for a long period 
of time.  He felt like there was a sleeve around the knee.  The 
Veteran also noted that it felt like it would give way, and he 
stated that he could not get up after kneeling.  He reported that 
these changes were the same since the knee had been replaced.  
The Veteran stated that he could not work and that he used a cane 
as a result of his left knee.  

Physical examination performed at that time revealed that the 
knee was stable to anterior and posterior and valgus/varus 
stress.  He was noted to have 5/5 strength and 2+ dorsalis pedis.  
The scar was well-healed, and his range of motion was from 5 to 
120 degrees.  X-rays revealed stable femoral and tibial 
components of the left knee with no evidence of loosening.  It 
was the examiner's assessment that the Veteran had a stable left 
total knee replacement.  

In a January 2008 letter, J.W. indicated that she had known the 
Veteran since 1989.  She stated that the Veteran provided 
assistance at her place of business for a period of 17 years and 
was paid as an independent contractor.  She noted that his knee 
surgery prevented him from performing any such activities 
thereafter.  

In a June 2008 letter, the Veteran indicated that, at the time of 
the March 2007 VA examination, he boasted about the surgery and 
how it relieved the 24/7 pain but did not elaborate on the 
continuous milder pain, fatigue, weakness, and lack of endurance 
following repetitive use.  He also stated that he did not report 
tripping on level surfaces, having problems with kneeling, and 
having difficulty with showering and dressing, which was also a 
problem at the present time.  The Veteran further noted that he 
did not receive the initial proposed reduction and that the 
September 2007 rating reduction was the first notice that he had 
received.  

At the time of a July 2008 outpatient visit, the Veteran stated 
that his knee was doing well and that he did not have the same 
level of pain as prior to surgery, but he still had significant 
impairment that limited him from prolonged walking, standing, 
bending, and kneeling.  The Veteran was noted to have range of 
motion from 0 to 110 degrees and stable valgus and varus.  X-rays 
revealed a well-aligned left total knee replacement without 
loosening.

In a July 2008 letter, the Veteran's trainer, D. C., indicated 
that he had worked with the Veteran for the past eight years.  He 
noted that the Veteran had had trouble with his knee during this 
time period.  He stated that the Veteran had slowed down his work 
activity and workout around the gym following his left knee 
surgery.  

W. D., in a letter received in July 2008, indicated that he had 
known the Veteran for the past 10 years.  He stated that for most 
of that time, the Veteran was the general manager of the gym and 
quite active, not only in his job but also with personal fitness 
training.  He indicated that as time went on, the Veteran began 
having trouble with his knee and eventual surgery.  He noted 
that, thereafter, his work activity slowed, and his maintenance 
work in the gym came to a stop.  He was confined to a desk and 
thereafter retired.  He reported that the Veteran still visited 
the gym but it was obvious that his knee still bothered him, and 
it kept him on the sidelines.  

At the time of a November 2008 VA outpatient visit, physical 
examination of the left knee revealed range of motion from 5 to 
110 degrees.  The knee was stable to anterior and posterior and 
varus/valgus stress.  

At the time of a January 2009 VA outpatient visit, the Veteran 
reported landing on his left knee after falling earlier in the 
day.  He noted having pain in the left knee and ankle.  X-rays 
taken of the left knee were negative.  Examination of the left 
knee revealed minimal tenderness in the area with a small 
abrasion in the area of the lateral patella.  The Veteran had 
normal range of motion and normal resistance on extension.  

In conjunction with his claim of service connection for a right 
knee disorder as secondary to the service-connected left knee 
disorder, the Veteran was afforded a VA examination in March 
2009.  Physical examination performed at that time revealed that 
the Veteran had a scar located on the left knee.  This was a 
linear scar, which measured 18 cm. x .2 cm.  It was not painful, 
and there was no skin breakdown.  It was a superficial scar with 
no underlying tissue damage.  Inflammation and edema were absent.  
There was no keloid formation.  The scar was not disfiguring and 
did not limit any motion.  There was no limitation of function 
due to the scar.  

The Veteran's posture was within normal limits, and his gait was 
antalgic.  Examination of the feet did not reveal any signs of 
abnormal weight bearing or breakdown, callosities, or any unusual 
shoe wear pattern.  For ambulation, he required a brace on his 
right knee and a cane for stability.  He did not require 
crutches, corrective shoes, a wheel chair, a prosthesis or a 
walker.  

The left knee showed no signs of edema, instability, abnormal 
movement, effusion, weakness, tenderness, redness, heat 
deformity, malalignment, drainage, subluxation, or guarding of 
movement.  There was no ankylosis.  Range of motion for the knee 
was from 0 to 140 degrees.  After repetitive motion there was no 
additional loss of motion.  The joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The Veteran 
was unable to perform stability tests because of the total knee 
replacement.  The medial/lateral collateral ligaments stability 
test, the anterior/posterior cruciate ligaments stability tests, 
and the medial/lateral meniscus ligament stability test were all 
within normal limits.  The effect on the condition of the 
Veteran's usual occupation was limited.  The effect of the 
condition on the Veteran's daily activity was also limited.  

At his July 2010 hearing, the Veteran indicated that he still had 
a claim for service connection that remained outstanding.  

As to the Veteran's left knee residuals, the findings are simply 
not consistent with the requirements for a 60 percent rating 
under Code 5055, which require severe painful motion or weakness 
in the affected extremity. 

The Board also finds that a compensable rating is not warranted 
under DCs 5256, 5260, and/or 5261.  Extension of the left knee 
has not been shown to be limited to more than 5 degrees, and 
flexion of the left knee has not been shown to be limited to 45 
degrees.  In addition, while there is some limitation of flexion 
of the left knee, it is clear that the left knee is not ankylosed 
to any degree.  Ankylosis is the immobility and consolidation of 
a joint due to disease, injury or surgical procedure.  See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the Veteran is able to 
move his left knee, by definition, it is not immobile.  As such, 
a rating under DC 5256 is not warranted.

The criteria have also not been met for a rating under DC 5262, 
which requires nonunion of the tibia and fibula with loose motion 
requiring a brace.  X-rays of the left knee have not revealed 
that the prosthesis component is not in the right position.  It 
has also not been shown that the Veteran requires the use of a 
brace for his left knee.

The Board notes that the Veteran has reported a fear of his left 
knee giving out on occasion; however, VA examinations have 
yielded no clinical evidence of subluxation or instability.  
There have been no objective medical findings of any subluxation 
or instability at the time of numerous VA examinations performed 
in conjunction with the Veteran's claim or in any VA treatment 
records.  Thus, a compensable disability evaluation under 5257 
would not be warranted.

Although the Veteran has expressed his opinion regarding the 
degree of his impairment, and has submitted statements from 
several lay persons as to the problems that they had observed 
concerning his left knee, the most probative evidence consists of 
the medical evidence prepared by skilled medical professionals, 
which demonstrates that an evaluation in excess of 30 percent is 
not warranted.  

The Board has considered whether an increased disability rating 
is warranted for the Veteran's left knee disability based on 
functional loss due to pain, weakness and flare-ups, pursuant to 
38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca.  The clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.  The examinations have 
specifically indicated there has been no loss of motion with 
repetitive use.  Therefore, although it has no reason to doubt 
that the Veteran's left knee disability is productive of pain, 
the Board is unable to identify any clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 
4.59.

Under these circumstances, the Board finds no basis exists for 
the assignment of a rating in excess of 30 percent for the 
Veteran's left total knee replacement residuals.  As the 
preponderance of the evidence is against the claim, there is no 
doubt to be resolved in the Veteran's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1).  (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's left total knee replacement residual manifestations 
are contemplated by the rating schedule.  The VA examiners have 
not indicated that the disability causes marked interference with 
employment.  The disability has also not required any recent 
periods of hospitalization.  No other exceptional factors have 
been reported.  The Board does note that the Veteran has 
submitted statements by several individuals as to how the left 
knee surgery impacted his workout and work activities.  However, 
the 30 percent disability evaluation currently assigned 
contemplates intermediate degrees of residual weakness, pain or 
limitation of motion, as well as loss of time from work.  See 
38 C.F.R. § 4.1

As such, the criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The duty to notify under the VCAA is triggered by the receipt of 
a claim.  In the case of a reduction, there has been no claim, 
and the duty is therefore not applicable.  Moreover, the Board 
notes that the regulation governing reduction, 38 C.F.R. 
§ 3.105(e), contains its own notice provisions and procedures.  
The VCAA is not applicable where the law governing the matter in 
question does so.  Barger v. Principi, 16 Vet. App. 132 (2002).

The VA regulation at 38 C.F.R. § 3.105 provides that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments currently 
being made, a rating proposing the reduction or discontinuance is 
to be prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e).

The Board finds that VA has complied with the notice procedures 
of § 3.105(e), and has provided adequate notice even under the 
VCAA if it were applicable.  The July 2005 notification letter to 
the Veteran and the accompanying proposed rating decision 
detailed the proposed actions, provided notice of the applicable 
evaluation criteria, described the types of evidence which would 
be helpful in avoiding the proposed reduction, and informed him 
of the right to request a hearing on the matter.

As described above, the Veteran indicated that he had not 
received notice of the June 2007 proposed reduction, of which the 
Veteran was notified in July 2007.  There is no indication in the 
record that the Veteran did not receive notice of the RO's June 
2007 proposed reduction, or that he was not notified of his 
appellate rights with respect to appealing that determination.  
The letter was mailed to his then current address of record, and 
was not returned as undeliverable.  The Court has ruled that 
there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required to 
rebut the presumption of regularity.  See Ashley v. Derwinski, 2 
Vet. App. 307, 311 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley 
case dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied 
this presumption of regularity to procedures at the RO.

The Veteran has not presented any clear evidence to rebut the 
presumption of regularity.  VA is not required to "prove" that 
he did receive the letter; as a matter of law, it is the Veteran 
who must rebut the presumption of regularity.  He has not done 
so.

As the Court held in Woods v. Gober, 14 Vet. App. 214 (2000), 
absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the claimant 
at his last known address was returned as undeliverable, VA is 
entitled to rely on the address provided.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  Here, while 
the process of reduction was not initiated by a claim for 
benefits, in disputing the proposed action and then initiating an 
appeal for regarding such, the Veteran has triggered VA's duty to 
assist.

The Board finds that that the duties to assist provisions of the 
VCAA have been satisfied.  The Veteran has been afforded several 
VA examinations and VA has obtained VA treatment records.  
Moreover, the results of the examinations provided sufficient 
information and evidence to properly rate the appeal.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As to the increased evaluation claim arising in conjunction with 
the proposed reduction, the Board notes that in addition to the 
July 2005 letter regarding the proposed reduction, which provided 
the rating criteria for an increased evaluation, the Veteran was 
again informed of what was necessary to establish an increased 
disability evaluation in an August 2008 letter.  Furthermore, the 
Veteran was provided with several VA examinations and VA 
treatment records have been associated with the claims folder.  
As noted above, the VA examinations provided sufficient 
information and detail to properly rate the Veteran's claim.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and his ability to provide 
testimony at his Travel Board hearing.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal. Based upon the foregoing, the duties 
to notify and assist the Veteran have been met, and no further 
action is necessary to assist the Veteran in substantiating this 
claim.


ORDER

As the reduction of the rating for the left total knee 
replacement from 100 to 30 percent was proper, the appeal as to 
this issue is denied.

An evaluation in excess of 30 percent for left total knee 
replacement residuals is denied.





REMAND

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

With regard to the claim for a TDIU, the Board notes that a claim 
for service connection for a skin disorder still remains 
outstanding.  The Board observes that the TDIU issue is 
inextricably intertwined with the service connection claim.  
Thus, the Veteran's TDIU claim must be deferred pending the 
outcome of his other claim.  See Holland v. Brown, 6 Vet. App. 
443 (1994).  The determination of disability ratings for each 
service-connected disability is an integral part of the 
evaluation of a TDIU claim.  

Moreover, in the case of a claim for TDIU, the duty to assist 
requires that VA obtain an examination which includes an opinion 
on what effect the Veteran's service-connected disabilities have 
on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a).  Although the Veteran has been afforded VA examinations 
in conjunction with his increased rating claims, the examiners 
have not indicated what impact, if any, the Veteran's combined 
service-connected disorders have on his ability to maintain 
employment.  

In addition, the Board also notes that the RO, in a March 2010 
rating determination, increased the Veteran's disability 
evalatuion for his PTSD from 10 to 30 percent.  The RO has not 
had a chance to readjudicate the TDIU following this action.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examination(s) to determine the impact of 
his service-connected disabilities on his 
ability to maintain gainful employment.  
The examiner(s) are requested to answer the 
following questions:  Is it at least as 
likely as not (50 percent probability or 
greater) that the Veteran's service-
connected disabilities preclude employment 
consistent with his education and 
occupational experience?  The examiner(s) 
should provide a rationale for any opinions 
given.

2.  After undertaking any other development 
deemed appropriate, readjudicate the issue 
of entitlement to a TDIU.  If the Veteran 
does not meet the percentage requirements 
for TDIU under 38 C.F.R. § 4.16(a), 
consideration should be given to whether 
referral for extraschedular consideration 
is warranted.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


